Title: To Benjamin Franklin from Pierres, 22 October 1784
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


				
					Monsieur & cher ami,
					Ce 22 8bre. 1784.
				
				J’ai l’honneur de vous adresser un Exemplaire des deux editions que j’ai faites du Bonhomme Richard, j’ai eu toutes les peines du monde à me les procurer, parce que j’ignorois quel etoit le Libraire qui les vendoit.
				Je vous prie de vouloir bien ne pas m’oublier quand Monsieur votre fils sera de retour; je serai enchante d’avoir l’honneur de le voir, ainsi que les productions qu’il doit apporter d’Angleterre.
				Ma femme me charge, Monsieur, de vous présenter ses trèshumbles civilités, & de vous faire ses remercimens de l’accueil plein d’amitié que vous lui avez fait; elle ne cesse de dire qu’elle voudroit passer sa vie auprès de vous.
				Je vous renouvelle l’assurance du respectueux & bien tendre attachement avec lequel je suis pour la vie, Monsieur & bon ami, Votre très-humble & très-obéissant serviteur
				
					
						Pierres
					
					M. Franklin.
				
			 
				Notation: Pierre 22 Oct. 1784
			